FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHNNY EARL EVANS,                               No. 10-15228

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00604-OWW-
                                                 WMW
  v.

EL DORADO HILL; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Johnny Earl Evans, a California state prisoner, appeals pro se from the

district court’s order dismissing his 42 U.S.C. § 1983 action alleging denial of

access to the courts. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal for failure to state a claim under 28 U.S.C. § 1915A. Resnick v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Evans’s action because Evans’s access-

to-courts claim concerning his attempt to file a small claims court case failed to

allege any actual injury as a result of his alleged inadequate access to the prison

law library and legal research materials. See Lewis v. Casey, 518 U.S. 343, 349-51,

353 n.3, 354-55 (1996) (prisoner must demonstrate that the alleged shortcomings

in the prison’s library or legal assistance program resulted in actual injury and

hindered his efforts to pursue a non-frivolous legal claim challenging his sentence

or conditions of confinement).

      Because an amended complaint supersedes a previous complaint, Evans has

waived any errors in the district court’s dismissal of his original complaint for any

claims not realleged in his operative complaint. See Forsyth v. Humana, Inc., 114

F.3d 1467, 1474 (9th Cir. 1997).

      AFFIRMED.




                                           2                                    10-15228